                                                         U.S. DiSiRICT COURT
                                                                r,




                                                            AUG!.iST;;\ DIV
               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA     2018 0CT2'* PH 3^07
                         DUBLIN DIVISION

                                                        CLERK
                                                           SO.
DEWAYNE SPAULDING,


     Plaintiff,

     V.                                    CV 318-062


CORE CIVIC; WARDEN LAUGHLIN;
DEPUTY WARDEN WEBB; SARGENT
FREEMAN; OFFICER JOHN DOE; and
INMATE JOHN DOE,


     Defendants.




                              ORDER




     On September 4, 2018, Plaintiff DeWayne Spaulding filed a

form complaint used in this district for prisoners asserting claims

pursuant to 42 U.S.C. § 1983.    The case was dismissed on October

12, 2018, because Plaintiff had accumulated three strikes under

the Prison Litigation Reform Act ("PLRA"), 28 U.S.C. § 1915(g),

and had provided blatantly dishonest information about his prior

filing history.

     Presently pending before the Court are Plaintiff's motion for

reconsideration and motion to appoint counsel.   Plaintiff contends

that the three-strike provision of the PLRA is inapplicable to him

because his case was filed under 28 U.S.C. § 2255.   The allegations
of Plaintiff's complaint, however, concern the conditions of his

confinement; thus, the procedural vehicle to prosecute his claims

is 42 U.S.C. § 1983.   Plaintiff does not challenge the legality of

his conviction under 28 U.S.C. § 2255.   Plaintiff's argument that

the PLRA is not applicable to his complaint is wholly without

merit.   Accordingly, his motion for reconsideration (doc. no. 9)

on this basis is DENIED.    Plaintiff's motion for the appointment

of counsel (doc. no. 10) is therefore DENIED AS MOO^ _

     ORDER ENTERED at Augusta, Georgia, this A/ ^ay of October,
2018.




                                    UNITED STAWS DISTRICT JUDGE
